875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BLUE DIAMOND COAL COMPANY, (Stearns Mining Company, aDelaware Corporation), Petitioner,v.Lewis HILL, et al., (88-3637), Richard Worley, et al.,(88-3638), Respondents.
Nos. 88-3637, 88-3638.
United States Court of Appeals, Sixth Circuit.
May 23, 1989.

1
Before MILBURN, Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and ANN ALDRICH, District Judge.*

ORDER

2
On appeal from a judgment of the Department of Labor affirming the decision of the Benefits Review Board,


3
This cause came on to be heard on the record compiled before the Benefits Review Board, the briefs and the oral argument of the parties.  Upon due consideration thereof, the Court concludes that the findings and decision of the Benefits Review Board are supported by substantial evidence on the record.


4
IT IS THEREFORE ORDERED that the decision of the Department of Labor in this case be, and it hereby is, AFFIRMED.



*
 Honorable ANN ALDRICH, United States District Judge for the Northern District of Ohio, sitting by designation